   Case 2:20-cr-00034-MHT-SMD Document 42 Filed 05/18/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )         CRIMINAL ACTION NO.
        v.                             )             2:20cr34-MHT
                                       )                 (WO)
KENDRICK DEANTAY FLYNN                 )

                                    ORDER

    This       cause     is      before    the    court     on      defendant

Kendrick       Deantay      Flynn’s    second      motion      to    continue

trial.       A hearing was held on May 18, 2020.                       For the

reasons       set   forth     below,   the   court    finds         that   jury

selection and trial, now set for June 15, 2020, should

be continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by   the   requirements       of     the    Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in
    an   information   or  indictment   with   the
    commission of an offense shall commence within
    seventy days from the filing date (and making
    public) of the information or indictment, or
   Case 2:20-cr-00034-MHT-SMD Document 42 Filed 05/18/20 Page 2 of 4



    from the date the defendant has appeared
    before a judicial officer of the court in
    which such charge is pending, whichever date
    last occurs."

§ 3161(c)(1).          The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."          § 3161(h)(7)(A).                 In   granting     such     a

continuance,          the     court    may     consider,     among    other

factors, whether the failure to grant the continuance

"would deny counsel for the defendant ... reasonable

time necessary for effective preparation, taking into

account          the        exercise         of        due       diligence."

§ 3161(h)(7)(B)(iv).

    Based        on     the     representations          made     during     a

conference call on the record today, the court finds

that,   in   this      case,     the    ends      of   justice    served    by

granting     a    continuance         outweigh     the   interest    of    the

public and defendant Flynn in a speedy trial.                        Due to


                                        2
   Case 2:20-cr-00034-MHT-SMD Document 42 Filed 05/18/20 Page 3 of 4



the COVID-19 pandemic, Flynn’s counsel has been unable

to prepare for trial effectively by investigating the

case,       including            by         interviewing          witnesses.

Additionally, Flynn’s counsel still seeks to speak with

counsel      for       the     codefendant          as    part         of   her

investigation, but the codefendant still has not been

appointed        counsel      because       his    transfer      to     federal

custody     has        been    delayed       due     to    the        pandemic.

Additionally, defense counsel recently received a very

large number of documents in discovery.                          Given these

issues,     it    is    highly    unlikely        that    Flynn’s       counsel

would be able to complete the necessary investigation

and preparation in time for the current trial date.

Thus,   a   continuance          is   necessary      to    enable       Flynn’s

counsel to prepare effectively for trial.                     Furthermore,

the government does not oppose the request.

                                      ***

    Accordingly, it is ORDERED as follows:



                                        3
   Case 2:20-cr-00034-MHT-SMD Document 42 Filed 05/18/20 Page 4 of 4



    (1) Defendant Kendrick Deantay Flynn’s motion to

continue trial (doc. no. 40) is granted.

    (2) The jury selection and trial, now set for June

15, 2020, are reset for August 24, 2020, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States     Courthouse       Complex,       One     Church      Street,

Montgomery, Alabama.

    The    United    States     Magistrate       Judge   shall    reset

pretrial    deadlines      as    appropriate       and     conduct     a

pretrial conference prior to the August 24 trial term.

    DONE, this the 18th day of May, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
